Citation Nr: 0819184	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-23 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a right shoulder 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty with the United Stated Navy 
from April 1944 to September 1947, and also served in the 
United States Marine Corps Reserves from December 1950 to 
June 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The issue of service connection for a right shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss is attributable to service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active wartime 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  This 
includes injuries or diseases incurred during active duty for 
training (ADT), or injuries suffered during inactive duty 
training (IDT).  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training that each Reservist or National Guardsman 
must perform each year.  It can also refer to the Reservist's 
or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In this case, the veteran is competent to report that he has 
difficulty hearing.  However, he is not competent to report 
that he has a certain level of hearing impairment as measured 
in Hertz nor is he competent to provide an etiological nexus 
between any current hearing impairment and service as such 
assessments are not simple in nature.  See Jandreau.  
Likewise, other laypersons are competent to report that they 
observed the veteran having difficulty hearing, but they are 
not competent to provide an etiological nexus between any 
current hearing impairment and service as such assessments 
are not simple in nature.  

The veteran's service medical records from his wartime 
service in the Navy reflect that the veteran's hearing as 
measured on whispered voice testing was 15/15 on his entrance 
examination, an October 1945 examination, and on his 
separation examination.  

The veteran was examined in December 1950 in conjunction with 
his Marine Corps Reserves service.  At that time, his hearing 
was again 15/15 on the whispered voice testing.  On his May 
1951 discharge examination, his hearing was again 15/15 on 
the whispered voice testing.  

The veteran has submitted lay evidence from his wife, 
friends, and a sibling who all attest to the veteran's 
difficulty with hearing when he returned from service.  

With regard to post-service medical evidence, on December 17, 
2002, the veteran was seen by VA for an audiological 
evaluation which revealed hearing loss within the meaning of 
38 C.F.R. § 3.385.  The veteran reported having a history of 
excessive noise exposure in the military.  

In May 2004, a private audiological testing report was 
received which showed hearing loss within the meaning of 
38 C.F.R. § 3.385.  

In July 2004, the audiologist who examined the veteran in 
December 2002 indicated that the veteran was in combat and it 
was at least as likely as not that his current hearing loss 
was the result of military noise exposure.  She also noted 
that it could not be ruled out that he had hearing impairment 
due to his stroke.  

Thereafter, in October 2004, the veteran was afforded a VA 
examination.  The audiological evaluation also revealed 
hearing loss within the meaning of 38 C.F.R. § 3.385.  The 
veteran reported that he had a history of excessive noise 
exposure during his military career and a lack of 
occupational and recreational noise exposure.  He also 
reported that he had suffered a stroke in 2001.  The examiner 
concluded that the veteran's audiological testing results 
were consistent with a bilateral moderate to profound 
sensorineural hearing loss.  The configuration and asymmetry 
of the hearing loss was consistent with hearing loss due to 
noise exposure.  

In April 2005, the veteran was afforded another VA 
examination.  The audiological evaluation also revealed 
hearing loss within the meaning of 38 C.F.R. § 3.385.  The 
veteran reported that he had a history of noise exposure 
during his military career as well as occupational noise 
exposure, but no recreational noise exposure.  The examiner 
noted the inservice whispered voice testing results.  The 
veteran reported that he had suffered a stroke in 2001 and 
had recently suffered another stroke.  The examiner concluded 
that the veteran had severe sensorineural hearing loss.  The 
examiner opined that current hearing loss was not a result of 
military noise exposure.  The examiner indicated that the 
veteran had a history of occupational noise exposure as well 
as strokes.  There were no hearing evaluations dated between 
1951 and 2002, so the examiner was unable to tell the date of 
onset of the veteran's hearing loss.  The examiner stated 
that it was possible that the veteran had a minimal high 
frequency hearing loss at discharge since whispered voice 
tests did not account for these types of hearing loss.  
However, the examiner felt that if the veteran had, at 
discharge, the hearing loss that he had in 2002, he would not 
have passed the whispered voice test.  

In November 2005, the veteran's private physician submitted a 
letter in which he stated that he had seen the veteran who 
had bilateral hearing loss that had been a progressively 
increasing problem over the last 10-15 years.  The veteran 
had a long history of being exposed to artillery while in the 
service and the physician felt that this particular hearing 
loss was associated with the injuries sustained to the 
veteran's hearing in conjunction with his service activities.  

The veteran also submitted a list of post-service employment 
which showed that the veteran had been employed as a parts 
assembler for cash registers, an inspector of small parts for 
an automobile company, a parts assembler for an air 
conditioning company, a packer/loader/driver/office clerk for 
a furniture company, a warehouse manager, and an officer 
worker and driver.  The Board notes that this list includes 
possible, but not definite occupational noise exposure.  

The veteran has submitted service records and VA has obtained 
service records which show that he served as a signalman 
aboard a destroyer ship.  The veteran contends that he was 
exposed to gunfire and canon fire in this position.  A review 
of his service records shows that the veteran served aboard 
the USS HOBBY where the veteran contends that the noise 
exposure occurred.  These records show that this vessel and 
the servicemember aboard, including the veteran, were located 
in the Asiatic-Pacific Theatre.  The veteran was noted to be 
authorized to wear the Bronze Engagement Star for 
participation in the invasion and occupation of Iwo Jima as 
well as the Philippine Liberation Campaign Ribbon and the 
World War II Victory Medal.  While the veteran's individual 
participation in combat has not been confirmed, the veteran's 
reported history of military noise exposure to gunfire and 
canon fire and general exposure to acoustic trauma in service 
is consistent with the circumstances of his service.  See 38 
U.S.C.A. § 1154(a) (West 2002).

In sum, hearing loss was not shown on audiometric testing 
during service or within one year of service.  However, as 
pointed out by a VA examiner, the whispered voice testing did 
not show certain types of hearing loss.  As noted, the 
veteran's service was consistent with inservice acoustic 
trauma and the Board accepts that the veteran was in fact 
exposed to acoustic trauma during his wartime service with 
the Navy.  The VA examiner who evaluated the veteran in 
December 2002 indicated that the veteran's hearing loss was 
consistent with inservice noise exposure, although she did 
not rule out the possibility that the veteran's stroke caused 
hearing impairment.  The October 2004 VA examiner and the 
private physician also concluded that the veteran's current 
hearing loss was related to inservice noise exposure.  The VA 
examiner who conducted the April 2005 examination generally 
disagreed since the veteran also had occupational noise 
exposure and passed the whispered voice test in 1951, but the 
examiner was unable to provide the date of onset of the 
current hearing loss.  

Overall, the Board finds that the evidence supports a finding 
that current bilateral hearing loss is attributable to 
inservice acoustic trauma, incurred while the veteran was 
serving aboard the USS HOBBY.  The veteran's report of 
inservice noise exposure is credible and consistent with his 
service, as noted.  The VA and private examiners who relied 
on that medical history relied on an accurate factual 
background.  Thus, their opinions are probative as to the 
etiology of current hearing loss.  The Board finds that their 
opinions are consistent with the history, supported by the 
lay evidence, and are based on evaluations of the veteran.  
Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
As noted, the history was accurate in this case, as provided 
to the examiners.  Although it was not consistently noted 
whether the veteran had occupational noise exposure as well, 
such exposure has not been definitively shown while inservice 
noise exposure has been shown.  The positive medical nexus 
opinions outweigh the April 2005 medical opinion which was 
less definite and contained equivocal language.  

Accordingly, service connection for bilateral hearing loss is 
warranted.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.  


REMAND

The veteran contends that he injured his right shoulder when 
he was in an accident aboard the USS HOBBY.  He reportedly 
injured his head on a door, fell unconscious, and lacerated 
his shoulder and muscles by a sharp object.  The service 
medical records do not document this injury.  However, the 
veteran and his wife maintain that it would be documented in 
the ship's deck logs which should be obtained.  In a November 
2007 letter, the veteran was contacted by VA and asked to 
clarify where the injury occurred, aboard the USS FURSE or 
the USS HOBBY, and was also asked to provide the timeframe 
when the injury occurred.  The veteran replied that the 
injury occurred while he was serving on the USS HOBBY from 
April 1944 to October 1945.  Thereafter, in the supplemental 
statement of the case dated in December 2007, the veteran was 
informed that the Ships History Deck Log Section of the 
Department of the Navy required that VA's requests for deck 
logs be narrowed to a two month period.  Since the veteran 
did not provide a two month window, the request could not be 
made.  

The Board notes that the November 2007 letter did not request 
that the veteran furnish a two month period.  The veteran's 
representative has argued that the deck logbooks should be 
obtained.  The Board finds that the veteran should be 
provided an opportunity to inform VA of the two month period 
during which the injury occurred so that a request may be 
made for the deck logs from the USS HOBBY for that time 
period.  

Also, since this case is being remanded, the Board finds that 
a VA examination should be afforded to the veteran to 
determine if the veteran has a right shoulder disability 
which is etiologically related to service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be provided an 
opportunity to inform VA of the two month 
period during which the right shoulder 
injury occurred so that a request may be 
made for the deck logs from the USS HOBBY 
for that time period.  If the veteran 
provides a two month period, the deck 
logs from that timeframe should be 
requested.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current right shoulder 
disability.  The claims file must be made 
available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  A rationale for any 
opinion expressed should be provided.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current right shoulder 
disability is related to service.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


